DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claims 1:
a doped p-type III-V semiconductor substrate; 
two silicon dioxide (SiO2) and zinc oxide (ZnO) islands, each of the SiO2/ZnO islands comprising a SiO2 buffer layer deposited on the doped p-type III-V semiconductor substrate and a ZnO layer deposited on the SiO2 buffer layer; 
two interdigital transducers (IDTs) each patterned on one of the SiO2/ZnO islands; and 
an exposed surface of the doped p-type III-V semiconductor substrate between the two SiO2/ZnO islands.
in claim 8:
depositing a silicon dioxide (SiO2) buffer layer on a doped p-type III-V semiconductor substrate; 
depositing a zinc oxide (ZnO) layer on the SiO2 buffer layer; 
patterning two interdigital transducers (IDTs) on the ZnO layer; and 

in claim 15:
a silicon dioxide (SiO2) buffer layer deposited on the doped p-type III-V semiconductor substrate; 
a two-dimensional (2D) material comprising a single layer of atoms on the III-V semiconductor substrate; 
two zinc oxide (ZnO) islands deposited on the SiO2 buffer layer on either side of the 2D material; 
two interdigital transducers (IDTs) patterned on each of the two ZnO islands, the two IDTs including an input IDT that generates surface acoustic waves and an output IDT that receives the surface acoustic waves.
in claim 21:
a doped p-type III-V semiconductor substrate with a crystalline surface; 
a piezoelectric coupling layer that increases the intensity of surface acoustic waves on the doped p-type III-V semiconductor substrate; 
a buffer layer, deposited on the doped p-type III-V semiconductor substrate below the piezoelectric coupling layer, that masks the crystalline surface of the doped p-type III-V semiconductor substrate and increases the piezoelectricity of the piezoelectric coupling layer; 
two interdigital transducers (IDTs), each patterned on piezoelectric coupling layer and the buffer layer.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826